Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Objections
1.	Claims 14-16 are objected to because of the following informalities:  
Claims 14, 15 and the first claim 16 should be renumbered as claims 13-15 respectively.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US Pub. 2004/0238227 A1).
	With respect to claims 1-20, Smith et al. (‘227 A1) discloses a method of forming a polycrystalline diamond compact comprising mixing a plurality of diamond particles having a relatively larger particle size (e.g. 15-25 micros) with a plurality of diamond particles having a relatively smaller particle size (e.g. sub-micron 100 nm) and a catalytic material comprising Co to form a mixture; forming the mixture into a green structure having a desired shape; and sintering the green structure under high pressure and high temperature (HPHT) conditions exceeding approximately 5 GPa and 1200oC respectively for a desired period of time (e.g. 10 minutes or less) to form a polycrystalline diamond compact comprising the larger and smaller diamond particles with inter-granular bonds formed therebetween wherein the larger diamond particles are dispersed in a continuous matrix of the smaller diamond particles; at least some of the larger diamond particles are non-contiguous; each larger diamond particle is at least substantially entirely surrounded by the smaller diamond particles so that about 10% or less of the larger diamond particles are in direct physical contact with other larger diamond particles which would meet the limitations in claims 7-10, 12, 16, 17 and 19; the larger diamond particle size is up to about 250 times greater than the smaller diamond particle size; and the sizes of the larger and smaller diamond particles as well as their respective volume fractions can be optimized for desired properties (abstract, Figs. 2, 3, 4B and 6, paragraphs [0004], [0006], [[0022], [0028] and [0046]-[0052]). Smith et al. (‘227 A1) further discloses that larger diamond particles can be coated (paragraph [0011), at least suggesting coating the larger diamond particles with the smaller diamond particles by a known coating method (e.g. electrospraying) as claimed. The ranges of the sizes of the larger and smaller diamond particles, the ratio of the larger particle size to the smaller particle size, the pressure, the temperature and the direct contact ratio disclosed or suggested by Smith et al. (‘227 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the claimed composition within the disclosed ranges of Smith et al. (‘227 A1) with an expectation of success, because Smith et al. (‘227 A1) discloses the same utility over the entire disclosed ranges. Smith et al. (‘227 A1) does not specify the in-situ nucleated diamond particles and volume percentage of interstitial spaces filled with the catalyst as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Smith et al. (‘227 A1)’s polycrystalline diamond compacts are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same in-situ nucleated diamond particles and the same volume percentage as claimed would be expected with the Smith et al. (‘227 A1)’s polycrystalline diamond compacts.   
Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/18/2022